




Exhibit 10.13


Summary of Compensation of Named Executive Officers
Name
Base Salary
Thomas E. Gottwald
Chairman of the Board, President, and Chief Executive Officer
$
963,400


Robert A. Shama
President, Afton Chemical Corporation
$
530,000


Bruce R. Hazelgrove, III
Vice President and Chief Administrative Officer
$
425,000


Stephen M. Edmonds
Vice President and General Counsel
$
416,100


David A. Fiorenza*
Vice President, NewMarket Corporation
$
60,100







* Mr. Fiorenza served as Vice President and Chief Financial Officer through
December 31, 2014 and now serves as Vice President of NewMarket. He is expected
to retire on March 1, 2015. The above amount represents his base salary to that
date.


